DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15 of U.S. Patent No. 10,832,659 (hereinafter ‘659). 
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claims 1 and 2 (drawn to a method):
Current Application
Claim 1:

A method for training an automated response system using weak supervision and co-training, by a processor, comprising: 


















applying a combination of propagation operations and learning algorithms, using a selected set of labeled conversational logs retrieved from a subset of a plurality of conversational logs, to a remaining corpus of the plurality of conversational logs to train the automated response system according to an intent associated with each of the conversational logs, wherein applying the combination of propagation operations and learning algorithms comprises: 

defining the labels by a user for the selected set of the subset of the plurality of conversational logs; 



training a probabilistic classifier using the defined labels of features of the selected set, wherein the probabilistic classifier produces labeling decisions for the subset of conversational logs; 

weighting the features of the selected set in a model optimization process; and 

training an additional classifier using the weighted features of the selected set and applying the additional classifier to the remaining corpus.
‘659
Claim 1:

A method for training an automated response system using weak supervision and co-training, by a processor, comprising: 

receiving a plurality of conversational logs comprising interactive dialog sessions between agents and clients for a given product or service; 

retrieving a subset of the plurality of conversational logs according to a defined criterion, wherein the subset of the plurality of conversational logs is retrieved in response to an input query by a user such that the defined criterion comprises one or more utterances relevant to the semantic scope of intent input by the user during the input query; 

labeling, by the user, a selected set of the subset of the plurality of retrieved conversational logs, the labeling associated with a semantic scope of intent considered by the clients; and 

applying a combination of propagation operations and learning algorithms using the selected set of labeled conversational logs to a remaining corpus of the plurality of conversational logs to train the automated response system according to the semantic scope of intent, wherein applying the combination of propagation operations and learning algorithms further comprises: 




defining the labels by the user for the selected set of the subset of conversational logs comprising retrieved utterances to the subset of conversational logs according to the input query; 

training a probabilistic classifier using the defined labels of features of the retrieved utterances; wherein the probabilistic classifier produces labeling decisions for the subset of conversational logs; 

weighting the features of the retrieved utterances in a model optimization process; and 

training an additional classifier using the weighted features of the retrieved utterances and applying the additional classifier to the remaining corpus.


Current Application
Claim 2:

The method of claim 1, 







wherein the subset of the plurality of conversational logs is returned in response to an input query by the user requesting to retrieve the subset of the plurality of conversational logs according to a defined criterion; and the defined criterion comprises one or more utterances relevant to the intent input by the user during the input query.
















‘659
Claim 1:

A method for training an automated response system using weak supervision and co-training, by a processor, comprising: 

receiving a plurality of conversational logs comprising interactive dialog sessions between agents and clients for a given product or service; 

retrieving a subset of the plurality of conversational logs according to a defined criterion, wherein the subset of the plurality of conversational logs is retrieved in response to an input query by a user such that the defined criterion comprises one or more utterances relevant to the semantic scope of intent input by the user during the input query; 

labeling, by the user, a selected set of the subset of the plurality of retrieved conversational logs, the labeling associated with a semantic scope of intent considered by the clients; and 

applying a combination of propagation operations and learning algorithms using the selected set of labeled conversational logs to a remaining corpus of the plurality of conversational logs to train the automated response system according to the semantic scope of intent, wherein applying the combination of propagation operations and learning algorithms further comprises: 

defining the labels by the user for the selected set of the subset of conversational logs comprising retrieved utterances to the subset of conversational logs according to the input query; 

training a probabilistic classifier using the defined labels of features of the retrieved utterances; wherein the probabilistic classifier produces labeling decisions for the subset of conversational logs; 

weighting the features of the retrieved utterances in a model optimization process; and 

training an additional classifier using the weighted features of the retrieved utterances and applying the additional classifier to the remaining corpus.



Regarding Claims 8 and 9 (drawn to a system):
Current Application
Claim 8:

A system for training automated response systems using weak supervision and co-training, comprising: 

a processor executing instructions stored in a memory device; wherein the processor: 


















applies a combination of propagation operations and learning algorithms, using a selected set of labeled conversational logs retrieved from a subset of a plurality of conversational logs, to a remaining corpus of the plurality of conversational logs to train the automated response system according to an intent associated with each of the conversational logs, wherein applying the combination of propagation operations and learning algorithms comprises: 

defining the labels by a user for the selected set of the subset of the plurality of conversational logs; 



training a probabilistic classifier using the defined labels of features of the selected set, wherein the probabilistic classifier produces labeling decisions for the subset of conversational logs; 

weighting the features of the selected set in a model optimization process; and 

training an additional classifier using the weighted features of the selected set and applying the additional classifier to the remaining corpus.
‘659
Claim 6:

A system for training automated response systems using weak supervision and co-training, comprising: 

a processor executing instructions stored in a memory device; wherein the processor: 

receives a plurality of conversational logs comprising interactive dialog sessions between agents and clients for a given product or service; 

retrieves a subset of the plurality of conversational logs according to a defined criterion, wherein the subset of the plurality of conversational logs is retrieved in response to an input query by a user such that the defined criterion comprises one or more utterances relevant to the semantic scope of intent input by the user during the input query; 

receives input of the user labeling a selected set of the subset of the plurality of retrieved conversational logs, the labeling associated with a semantic scope of intent considered by the clients; and 

applies a combination of propagation operations and learning algorithms using the selected set of labeled conversational logs to a remaining corpus of the plurality of conversational logs to train the automated response system according to the semantic scope of intent, wherein applying the combination of propagation operations and learning algorithms further comprises: 



defining the labels by the user for the selected set of the subset of conversational logs comprising retrieved utterances to the subset of conversational logs according to the input query; 

training a probabilistic classifier using the defined labels of features of the retrieved utterances; wherein the probabilistic classifier produces labeling decisions for the subset of conversational logs; 

weighting the features of the retrieved utterances in a model optimization process; and 

training an additional classifier using the weighted features of the retrieved utterances and applying the additional classifier to the remaining corpus.


Current Application
Claim 9:

The system of claim 8, 









wherein the subset of the plurality of conversational logs is returned in response to an input query by the user requesting to retrieve the subset of the plurality of conversational logs according to a defined criterion; and the defined criterion comprises one or more utterances relevant to the intent input by the user during the input query.














‘659
Claim 6:

A system for training automated response systems using weak supervision and co-training, comprising: 

a processor executing instructions stored in a memory device; wherein the processor: 

receives a plurality of conversational logs comprising interactive dialog sessions between agents and clients for a given product or service; 

retrieves a subset of the plurality of conversational logs according to a defined criterion, wherein the subset of the plurality of conversational logs is retrieved in response to an input query by a user such that the defined criterion comprises one or more utterances relevant to the semantic scope of intent input by the user during the input query; 

receives input of the user labeling a selected set of the subset of the plurality of retrieved conversational logs, the labeling associated with a semantic scope of intent considered by the clients; and 

applies a combination of propagation operations and learning algorithms using the selected set of labeled conversational logs to a remaining corpus of the plurality of conversational logs to train the automated response system according to the semantic scope of intent, wherein applying the combination of propagation operations and learning algorithms further comprises: 



defining the labels by the user for the selected set of the subset of conversational logs comprising retrieved utterances to the subset of conversational logs according to the input query; 

training a probabilistic classifier using the defined labels of features of the retrieved utterances; wherein the probabilistic classifier produces labeling decisions for the subset of conversational logs; 

weighting the features of the retrieved utterances in a model optimization process; and 

training an additional classifier using the weighted features of the retrieved utterances and applying the additional classifier to the remaining corpus.



Regarding Claims 15 and 16 (drawn to a computer program product):
Current Application
Claim 15:

A computer program product for training automated response systems using weak supervision and co-training, by a processor, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 


















an executable portion that applies a combination of propagation operations and learning algorithms, using a selected set of labeled conversational logs retrieved from a subset of a plurality of conversational logs, to a remaining corpus of the plurality of conversational logs to train the automated response system according to an intent associated with each of the conversational logs, wherein applying the combination of propagation operations and learning algorithms comprises: 

defining the labels by a user for the selected set of the subset of the plurality of conversational logs; 



training a probabilistic classifier using the defined labels of features of the selected set, wherein the probabilistic classifier produces labeling decisions for the subset of conversational logs; 

weighting the features of the selected set in a model optimization process; and 

training an additional classifier using the weighted features of the selected set and applying the additional classifier to the remaining corpus.
‘659
Claim 11:

A computer program product for training automated response systems using weak supervision and co-training, by a processor, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 

an executable portion that receives a plurality of conversational logs comprising interactive dialog sessions between agents and clients for a given product or service; 

an executable portion that retrieves a subset of the plurality of conversational logs according to a defined criterion, wherein the subset of the plurality of conversational logs is retrieved in response to an input query by a user such that the defined criterion comprises one or more utterances relevant to the semantic scope of intent input by the user during the input query; 

an executable portion that receives input of the user labeling a selected set of the subset of the plurality of retrieved conversational logs, the labeling associated with a semantic scope of intent considered by the clients; and 

an executable portion that applies a combination of propagation operations and learning algorithms using the selected set of labeled conversational logs to a remaining corpus of the plurality of conversational logs to train the automated response system according to the semantic scope of intent, wherein applying the combination of propagation operations and learning algorithms further comprises: 



defining the labels by the user for the selected set of the subset of conversational logs comprising retrieved utterances to the subset of conversational logs according to the input query; 

training a probabilistic classifier using the defined labels of features of the retrieved utterances; wherein the probabilistic classifier produces labeling decisions for the subset of conversational logs; 

weighting the features of the retrieved utterances in a model optimization process; and 

training an additional classifier using the weighted features of the retrieved utterances and applying the additional classifier to the remaining corpus.


Current Application
Claim 16:

The computer program product of claim 15, 











wherein the subset of the plurality of conversational logs is returned in response to an input query by the user requesting to retrieve the subset of the plurality of conversational logs according to a defined criterion; and the defined criterion comprises one or more utterances relevant to the intent input by the user during the input query.














‘659
Claim 11:

A computer program product for training automated response systems using weak supervision and co-training, by a processor, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 

an executable portion that receives a plurality of conversational logs comprising interactive dialog sessions between agents and clients for a given product or service; 

an executable portion that retrieves a subset of the plurality of conversational logs according to a defined criterion, wherein the subset of the plurality of conversational logs is retrieved in response to an input query by a user such that the defined criterion comprises one or more utterances relevant to the semantic scope of intent input by the user during the input query; 

an executable portion that receives input of the user labeling a selected set of the subset of the plurality of retrieved conversational logs, the labeling associated with a semantic scope of intent considered by the clients; and 

an executable portion that applies a combination of propagation operations and learning algorithms using the selected set of labeled conversational logs to a remaining corpus of the plurality of conversational logs to train the automated response system according to the semantic scope of intent, wherein applying the combination of propagation operations and learning algorithms further comprises: 

defining the labels by the user for the selected set of the subset of conversational logs comprising retrieved utterances to the subset of conversational logs according to the input query; 

training a probabilistic classifier using the defined labels of features of the retrieved utterances; wherein the probabilistic classifier produces labeling decisions for the subset of conversational logs; 

weighting the features of the retrieved utterances in a model optimization process; and 

training an additional classifier using the weighted features of the retrieved utterances and applying the additional classifier to the remaining corpus.


A shown in the tables above, it is clear that all the elements of the application claims 1, 2, 8, 9, 15, and 16 are to be found in patent claims 1, 6, and 11, as the application claims 1, 2, 8, 9, 15, and 16 fully encompass patent claims 1, 6, and 11.  The difference between the application claims 1, 2, 8, 9, 15, and 16 and the patent claims 1, 6, and 11 lies in the fact the patent claims include more elements and are thus more specific.  Thus, the invention of claims 1, 6, and 11 is in effect a “species” of the “generic” invention of the application claims 1, 2, 8, 9,15, and 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 3 of the current application corresponds to claim 2 of U.S. Patent No. 10,832,659.  
Claim 4 of the current application corresponds to claim 3 of U.S. Patent No. 10,832,659.  
Claim 5 of the current application corresponds to claim 3 of U.S. Patent No. 10,832,659.  
Claim 6 of the current application corresponds to claim 4 of U.S. Patent No. 10,832,659.  
Claim 7 of the current application corresponds to claim 5 of U.S. Patent No. 10,832,659.  
Claim 10 of the current application corresponds to claim 7 of U.S. Patent No. 10,832,659.  
Claim 11 of the current application corresponds to claim 8 of U.S. Patent No. 10,832,659.  
Claim 12 of the current application corresponds to claim 8 of U.S. Patent No. 10,832,659.  
Claim 13 of the current application corresponds to claim 9 of U.S. Patent No. 10,832,659.  
Claim 14 of the current application corresponds to claim 10 of U.S. Patent No. 10,832,659.  
Claim 17 of the current application corresponds to claim 12 of U.S. Patent No. 10,832,659.  
Claim 18 of the current application corresponds to claim 13 of U.S. Patent No. 10,832,659.  
Claim 19 of the current application corresponds to claim 13 of U.S. Patent No. 10,832,659.  
Claim 20 of the current application corresponds to claim 14 of U.S. Patent No. 10,832,659.  
Claim 21 of the current application corresponds to claim 15 of U.S. Patent No. 10,832,659.  
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 10/21/2020, 1/22/2021, 05/17/2021, and 06/22/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seol et al. (US 2020/0335097) discloses automatically building or updating hierarchical conversation flow management for interactive AI agent system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672